                                         11 Filed 10/14/20
         Case 1:19-cv-02520-GWG Document 14       10/05/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007




                                                     October 5, 2020
BY ECF
The Honorable P. Kevin Castel                                MEMORANDUM ENDORSEMENT
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    Immigrant Defense Project v. ICE, 19 Civ. 2520 (PKC)

Dear Judge Castel:

       I write respectfully on behalf of the parties in the above-captioned matter brought
pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. The parties respectfully
request a two-month adjournment of the initial pretrial conference currently scheduled in this
action for October 13, 2020, at 12:30 pm and to be excused from the entry of a Case
Management Plan in this FOIA action, which the parties agree will not involve discovery. See
Grand Central Partnership v. Cuomo, 166 F.3d 473, 488-89 (2d Cir. 1999). The parties consent
to proceed before a Magistrate Judge and propose to file a joint status letter by December 2,
2020, updating the Court on their progress. This is the parties’ first request for adjournment. 1

         In the alternative, defendant Immigration and Customs Enforcement (“ICE”) requests a
brief adjournment of the upcoming initial pretrial conference to October 14, 15, or 16 because
the undersigned government counsel is currently scheduled to appear before the United States
Court of Appeals for the Second Circuit for oral argument on October 13, 2020. Counsel for
plaintiff consents to this alternative request; this would be the Government’s first request for
adjournment.

         This action arises from a March 5, 2018, FOIA request plaintiff Immigrant Defense
Project submitted to ICE, seeking documents related to civil immigration arrests near
courthouses. See Complaint, Dkt. No. 1, Ex. A. On March 21, 2019, plaintiff filed its complaint
initiating the present action and asserting claims under the FOIA. See id. On May 23, 2019, ICE
filed its Answer, asserting, inter alia, that some responsive records were exempted from
production. See Answer, Dkt. No. 9. On May 29, 2019, ICE made its first production of records
responsive to plaintiffs’ request. On December 6, 2019, ICE made its most recent production of

1The parties also submit this joint letter pursuant to Paragraph 2 of the Court’s October 1, 2020
Order scheduling the initial pretrial conference. See Dkt. No. 10. The parties intend to email a
proposed Case Management Plan reflecting this letter to the Court today, pursuant to Paragraphs
3 and 6 of the Court’s October 1, 2020 Order. See id.
                                         11 Filed 10/14/20
         Case 1:19-cv-02520-GWG Document 14       10/05/20 Page 2 of 2
The Honorable P. Kevin Castel
October 5, 2020
Page 2

records responsive to plaintiffs’ request. After ICE completed its productions, the parties
conferred over whether any outstanding issues remained in the case. In light of the COVID-19
pandemic, plaintiff requested additional time to review ICE’s productions. Plaintiff requests
some further additional time to complete its review and to report to counsel for the Government
whether plaintiff believes any outstanding issues remain in this case. If plaintiff believes any
issues remain, the parties intend to confer on whether they can be resolved without Court
intervention, or whether motion practice will be necessary.

        In the event the parties determine that the case cannot be resolved without Court
intervention, they anticipate that the parties would file cross-motions for summary judgment, as
is typical in FOIA actions. See, e.g., Bloomberg L.P. v. Bd. of Governors of Fed. Reserve Sys.,
649 F. Supp. 2d 262, 271 (S.D.N.Y. 2009) (“Summary judgment is the preferred procedural
vehicle for resolving FOIA disputes.”).

         The parties believe, however, that a resolution of this case without Court intervention is
possible, and even likely. The parties are not presently aware of issues requiring further
litigation.

         For the foregoing reasons, that parties request that the initial pretrial conference be
adjourned for two months and propose that, on or before December 2, 2020, the parties submit a
status letter to the Court, updating the Court on their progress. In the alternative, ICE requests an
adjournment of the conference to October 14, 15, or 16 because of the undersigned’s October 13,
2020, oral argument before the Second Circuit.

       The parties thank the Court for its consideration of this submission.

                                                          Respectfully,

                                                          AUDREY STRAUSS
                                                          Acting United States Attorney

                                                       By: /s/ Steven J. Kochevar
                                                          STEVEN J. KOCHEVAR
                                                          Assistant United States Attorney
                                                          Telephone: (212) 637-2715
                                                          Fax: (212) 637-2717
                                                          Email: steven.kochevar@usdoj.gov
                                    The initial pretrial conference is adjourned sine die. The parties shall file a status
cc:    By ECF                       letter to the Court on or before December 2, 2020. If the parties agree in that letter
       Counsel for Plaintiff        that the initial conference should be continue to be adjourned, the parties shall file a
                                    status letter to the Court every three months thereafter. The parties may request a
                                    conference or briefing schedule at any time in the interim.

                                    So Ordered.




                                     October 14 2020
